     Case 1:17-cv-00050-SPW-TJC Document 398 Filed 05/13/21 Page 1 of 2




                     In The United States District Court
                           FOR THE District of Montana
                                 Billings Division




CPIARLES M. BUTLER,III and                     Cause No. CV-17-50-SPW-TJC
CHOLE BUTLER,

             Plaintiffs,

      V.



UNIFIED LIFE INSURANCE
COMPANY,et. al.,                            ORDER FOR LEAVE TO APPEAR
                                                         VIA VIDEO



             Defendants.


      V.



MULTI-PLAN,INC.

             Third-Party Defendant.

      Plaintiffs counsel, Scott Peterson, has moved to appear at the May 14, 2021

hearing at 9:30 am in this matter via Zoom (Doc. 397). He represents lead counsel

for Plaintiffs, John Morrison, will appear in person and will be handling the hearing

for Plaintiff. The motion is unopposed.
Case 1:17-cv-00050-SPW-TJC Document 398 Filed 05/13/21 Page 2 of 2
